USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1821                                  RONALD L'HEUREUX,                                     Petitioner,                                          v.                         WALTER WHITMAN, WARDEN, ACI, ET AL.,                               Defendants, Respondents.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                     [Hon. Ernest C. Torres, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Ronald L'Heureux on brief pro se.            ________________            Elisabeth  A.  Wallace,  Special Assistant  Attorney  General,  on            ______________________        Memorandum in  Support of  Appellees' Motion to  Dismiss Appeal  or to        Summarily Affirm the Judgment Below, for appellees.                                 ____________________                                   OCTOBER 9, 1997                                 ____________________                 Per  Curiam.  Appellant  Ronald  L'Heureux  appeals  the                 ___________            dismissal by  the district  court of  his complaint  alleging            violation of his civil rights and seeking to hold  defendants            in contempt for  violation of the Morris  and DeFusco consent                                              ______      _______            decrees.  Having reviewed carefully the record in  this case,            we vacate the dismissal in part and affirm it in part.                 The  district  court  in  the  instant  case  based  its            dismissal  on the report and recommendation of the magistrate            judge.    That  report found  that  the  complaint should  be            dismissed  for  three  separate  reasons.     None,  however,            suffices to sustain dismissal of the entire complaint.                 First,  the  magistrate  judge  found  that  L'Heureux's            amended complaint violated a court  order to file a short and            plain statement of his claim  as required by Fed. R. Civ.  P.            8(a)  and that violation  of that order  supported dismissal.            Yet,  while  L'Heureux's   complaint  is   indeed  long   (15            handwritten  single spaced pages) and at many times rambling,            it sufficiently fulfills the purpose  of Fed. R. Civ. P. 8(a)            so as  not to be  in violation  of the previous  court order.            The purpose of Fed. R. Civ.  P. 8(a) is to give "fair  notice            [to the defendants]  of the claim asserted."   See Simmons v.                                                           ___ _______            Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).  Dismissal is usually            _______            "reserved  for  those  case  in  which  the  complaint is  so            confused,  vague, or otherwise  unintelligible that  its true            substance,  if any, is  well disguised."   See  Salahuddin v.                                                       ___  __________                                         -2-            Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).  L'Heureux's complaint            _____            seems to give fair  notice of at least two claims, neither of            which  appears  frivolous on  its  face.   First,  he alleges            various violations of the DeFusco consent decree and seeks to                                      _______            have defendants held  in contempt, the appropriate  means for            seeking to  enforce compliance  with a  consent decree.   See                                                                      ___            Martel v. Fridovich, 14 F.3d 1, 3 n.4 (1st Cir. 1993).  Also,            ______    _________            he  alleges  several  instances  of  defendants'  retaliating            against him for  the exercise of  his right of access  to the            courts.  Therefore, dismissal of the complaint as a violation            of the order  to comply  with Rule  8(a) was  improper.   See                                                                      ___            Simmons,  49  F.3d  at  88  ("Dismissal  with  prejudice  was            _______            inappropriate   because   the    amended   complaint   stated            nonfrivolous  claims and  sufficed  to  give  notice  of  the            substance,  and   many  of  the  details,   of  [defendant's]            claims.").                 The  magistrate judge also  recommended dismissal on the            ground that L'Heureux  had not opposed defendants'  motion to            dismiss.   However, the  local rule on  which the  magistrate            judge  relied for his  recommendation allows for  granting an            unopposed order only when to do  is "just."  For the  reasons            elsewhere in this  opinion, we do not find  that dismissal of            the entire complaint in this case to have been just.                 Finally, the magistrate  judge recommended dismissal  on            the  basis of Fed.  R. Civ. P.  12(b)(6).   In particular, he                                         -3-            found  that some  of  L'Heureux's  complaints repetitious  of            claims in other suits and others too insubstantial to state a            claim for relief.  Both grounds are sufficient for dismissing            most claims.   In particular,  L'Heureux's retaliation  claim            appears  duplicative  of another  case  currently pending  in            federal  court and thus properly  subject to dismissal.  See,                                                                     ___            e.g., I.A. Durbin v. Jefferson National Bank,  793 F.2d 1541,            ____  ___________    _______________________            1551  (11th  Cir.  1986) ("it  is  well  established  that as            between  federal district courts, the general principle is to            avoid  duplicative  litigation")(citing   cases).    However,            nothing in the  record indicates that the  alleged violations            of  the consents  decree are duplicative  of claims  in other            cases.    Moreover,  at least some  of L'Heureux's  claims of            consent decree  violations seem  supported with  sufficiently            specific  allegations  to  withstand   dismissal  under  Rule            12(b)(6),  at  least  without  further   explication  by  the            district court.                   We  of course  hazard no  opinion  as to  the merits  of            L'Heureux's claims.                   The order of  dismissal is vacated as far  as it relates                                            _______            to the claims of consent decree violations.  The dismissal of            the  other claims  is affirmed.    The case  is remanded  for                                  ________            further proceedings in accord with this opinion.                                         -4-